Citation Nr: 0702215	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In August 2006, the Board requested a medical expert opinion 
pursuant to its authority as set forth in 38 U.S.C.A. § 7109 
(West 2002) and 38 C.F.R. § 20.901 (2006).  In October 2006, 
the Board provided the appellant a copy of the medical expert 
opinion and provided him an additional opportunity to submit 
or identify pertinent evidence or argument and he has done 
so.  Evidence the appellant submitted to the Board in 2006 
appears to be duplicates of documents found elsewhere in the 
file.  He further waived RO review of the medical expert 
opinion, and as such, the claim is ready for adjudication at 
this time.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002, at the age of 37.  
According to the death certificate, the immediate cause of 
death was interstitial fibrosis.

2.  At the time of her death, the veteran was service-
connected for a total abdominal hysterectomy with bilateral 
salpingo oopherectomy, chronic major depressive disorder, 
fibromyalgia, right and left Achilles tendonitis, migraine 
headaches, chronic sinusitis, and post-operative residuals 
from a fractured left ankle.

3.  There was no evidence of interstitial fibrosis in the 
veteran's service medical records.

CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  Interstitial fibrosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment addressing the claim.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a letter issued in November 2002.  
By this letter, the RO also notified the appellant of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the appellant also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted November 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
his claim and assist him in developing relevant evidence.  
All VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant.  
See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the appellant.  
As explained below, service connection is not warranted on 
this claim.  Therefore, neither the degree of disability nor 
the effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

The veteran served on active duty from July 1988 to July 
1996.  The veteran served in Saudi Arabia for several months 
at the time of the Persian Gulf War.  Service medical records 
indicate that during service the veteran complained of 
shortness of breath, wheezing, a laryngeal spasm, and asthma 
attacks. In July 1996, she was placed on the Temporary 
Disability Retired List after she accepted the findings and 
recommendations of a Physical Evaluation Board.  Her 
discharge diagnoses included: major depression, premature 
ovarian failure, chronic fatigue, possible hypothyroid mixed 
headache disorder, chronic sinusitis, possible early mild 
carpal tunnel syndrome, and right trochanteric bursitis.  

Post service, the veteran was treated for respiratory 
problems.  She was service-connnected for total abdominal 
hysterectomy with bilateral salpingo oopherectomy, chronic 
major depressive disorder, fibromyalgia, intermittent 
bilateral Achilles tendonitis, migraine headaches, chronic 
sinusitis, and for post-operative residuals of a fractured 
left ankle.  However, her service connection claim for 
history of asthma and bronchitis with exercise induced asthma 
was denied in April 1998.

Her combined service connection evaluation was either 70 or 
90 percent during her six years after discharge.  She had 
been assigned a total rating based on individual 
unemployability since her separation from service.  In the 
wake of the veteran's death, the appellant thus was granted 
Dependency and Indemnity Compensation (DIC) pursuant to 
38 U.S.C.A. § 1318 in an October 2002 rating decision.

A September 1996 VA examination shows the veteran reported a 
history of asthma induced by exercise going back to basic 
training in 1988.  She also reported episodes of bronchitis 
during the previous few years.  The examiner's report noted 
she could walk and climb stairs without difficulty.  

Before her death, the veteran submitted to the RO a January 
2000 decision by a Social Security Administration (SSA) 
administrative law judge which found her disabled under that 
agency's statutes and regulations, effective July 1995.  
Among the severe impairments were:  chronic major depressive 
disorder, post traumatic stress syndrome, panic disorder with 
agoraphobia, obsessive-compulsive traits, hypothyroidism, 
fibromyalgia, ovarian failure, chronic sinusitis, and 
migraine headaches.

A September 2000 VA examination notes the veteran stated she 
had a history of asthma.  

A July 2002 private hospital discharge summary dictated by 
J.O.C., M.D., states the veteran was seen in the emergency 
room for severe shortness of breath.  He described the 
veteran as a severe asthmatic bronchitis patient who had 
chronic persistent asthma.  He noted frequent and multiple 
hospitalizations for her asthmatic condition.  Dr. J.O.C. 
noted that she had not been able to remain stable.  

A private August 2002 medical record by M.R., M.D., said the 
veteran had a long history of pulmonary problems which began 
in 1990 or 1991 when she was in Saudi Arabia during the Gulf 
War.  Over the previous several months, he noted her 
breathing problems had worsened and she continued to get more 
short of breath despite the fact she was on a fairly heavy 
dose of steroids.  Dr. M.R. planned an open lung biopsy.  A 
physical exam in his office showed a lady obviously tachypnic 
at rest on oxygen.  Clinically, Dr. M.R. said that he needed 
to find something to treat or the veteran's long term 
prognosis was very short.  

An August 2002 medical record was dictated by M.S., M.D., 
between the time of the lung biopsy and the veteran's death.  
He noted the veteran's symptoms from her interstitial 
fibrosis and shortness of breath.  For example, he thought 
her shortness of breath worsened when she coughed up sputum.  
On examination, he noted a young lady in some degree of 
respiratory distress even at rest in bed.  Dr. M.S. said the 
exact cause of the veteran's decline and worsened shortness 
of breath in the previous day or so was not readily apparent 
to him.  

Private August 2002 medical records dictated by Dr. M.R. 
diagnosed probable pulmonary fibrosis after a right 
thoracoscopy with biopsy of the right upper, middle, and 
lobes.  In several records, Dr. M.R. notes that the veteran 
had been having problems with shortness of breath on exertion 
over the last 11 years or so.  

In August 2002, the veteran died of interstitial fibrosis 
while undergoing an open lung biopsy.  During appellate 
development, the Board sent the case out for a specialist 
medical opinion.

The VA M.D. provided an expert medical opinion in September 
2006 at the request of the Board.  In his opinion, after a 
review of the file, there was no factual evidence of record 
to support the clinical onset of a chronic bronchopulmonary 
disorder in the veteran during her period of service.  He 
also said that post service evidence of pulmonary impairment 
was seen especially during the last year of the veteran's 
life.  Lastly, he opined that the death of the veteran 
apparently was as a complication of her lung biopsy which 
revealed usual interstitial pulmonary fibrosis.  He said he 
saw no evidence in the record which demonstrated pulmonary 
fibrosis during her military service.


III.  Analysis

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  A grant 
of service connection for the cause of death requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.

Generally, a veteran's death is service-connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on exposure to ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant contends the veteran's interstitial fibrosis 
was due to service or that the veteran's service-connected 
disorders contributed to her death.

The record before the Board on appeal contains apparent 
conflicts on whether the veteran's respiratory condition was 
related to service.  Service medical records show the veteran 
complained of shortness of breath, wheezing, a laryngeal 
spasm, and asthma attacks while in service.  However, the RO 
denied service connection for history of asthma and 
bronchitis.  The pulmonary specialist whom the Board asked 
for an opinion, reported, after a review of the file, that 
there was no factual evidence of record to support the 
clinical onset of a chronic bronchopulmonary disorder in the 
veteran during service.  He also opined that the death of the 
veteran apparently was as a complication of her lung biopsy 
which revealed usual interstitial pulmonary fibrosis.  He 
said he saw no evidence in the record which demonstrated 
pulmonary fibrosis during her military service.

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the veteran's death was related to 
military service.  The Board especially relies on the expert 
opinion of Dr. R.A.R. who reviewed the claims file at the 
request of the Board.  

The appellant, widower of the veteran, believes that the 
veteran developed her respiratory disorder as a result of her 
participation in service in Saudi Arabia.  However, the Board 
notes that in adopting the specialist's opinion it is finding 
that the competent and probative medical evidence of record 
preponderates in not associating the pathology that caused 
death with any in-service occurrence or event.  Though the 
1996 and 2000 VA examinations make reference to the veteran's 
asthma problem, that history is based on the veteran's 
narrative.  

Based upon a careful review of the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  In this respect, the death 
certificate listed the immediate cause of the veteran's death 
as due to interstitial fibrosis.  There is no evidence, 
however, that interstitial pulmonary fibrosis was manifested 
during service or within a short time following service.  
Moreover, there are no medical records in the file reflecting 
complaints of or diagnosis of, or treatment for, interstitial 
fibrosis until 2002, approximately six years after the 
veteran was discharged from service.  

Accordingly, presumptive service connection for such 
disability as a chronic disease under 38 U.S.C.A. § 1112 is 
not warranted, nor is service connection for the veteran's 
cause of death on a direct basis warranted.

The Board also has considered the appellant's contention that 
the veteran's service-connected disorders may have caused her 
death.  However, none of her service-connected disabilities, 
recited above, involve or suggest respiratory difficulties 
with the possible exception of sinusitis.  But neither 
sinusitis nor any of the other service-connected disorders is 
listed on the death certificate as a possible contributing 
cause of death.

The Board has no doubt that the appellant sincerely believes 
that the veteran's fatal condition in 2002 was due in large 
part to the veteran's military service.  However, appellant 
is a lay person and is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical evidence linking the veteran's 
death to any service-related condition.  Accordingly, the 
Board finds that service connection for the cause of death 
must be denied.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b); 38 C.F.R. § 3.102.  VA may 
not deny a claim unless the preponderance of the evidence is 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


